2.1

2.2

ANNEX: ENVIRONMENTAL AND SOCIAL STRATEGY (ESS)
DRAFT
GRAMADAL SOLAR PV POWER PROJECT — CHILE

I. SUMMARY

Project Name: Gramadal PV Power Project

Project Number: CH-L1075

Country: Chile

Project Team: Elizabeth Robberechts, Project Team Leader (INF/CCH);

Rafael Matas Trillo (SCF/INF); Jan Weiss (SCF/SYN); José
Luis de la Bastida (VPS/ESG); Ulrike Aulestia Vargas
(SCF/PMU) and Jean-Marc Aboussouan (Chief, SCF/INF)

Borrower: A special purpose company incorporated by the Sponsors in
Chile

Sponsors: SunEdison, Inc. and SunEdison, LLC

Funding: IDB: up to US$XX million

Co-Financing: up to US$ XX million

Total Project Cost: up to US$XX million
Safeguards Policies Identified: OP-102, OP-703, OP-704 (B.2, B.3, B.4, B.5, B.6, B.7,
B.9, B.10, B.11, B.15)
Environmental Category: B

Il. PROJECT DESCRIPTION

The project consists of the construction, operation and maintenance of a 99 MWp
photovoltaic (PV) power project, as well as its associated facilities. The facilities (the
“Project”) are located 28km east of the locality of Pisagua, community of Huara,
province of Tamarugal, in the region of Tarapaca, Chile. (See Figure 1). The Project,
including its associate facilities, will occupy a total area of approximately 208 hectares,
(see Figure 2), which will require verification during the Due Diligence process. The
Project will be connected to the local operator company transmission line from a new
substation using a nearby existing 220 kV transmission line.

The Project encompasses the installation or construction of the following components: 1)
erection of approximately 299,600 solar photovoltaic panels (exact number to be verified)
with a combined capacity of 99 MWp; ii) construction of a new substation iii) tie in to an
existing 220 kV transmission line consisting of two electrical towers (exact number to be
verified), to connect the solar facilities to the transmission line of the local operator
company; iv) installation of a new electrical tower to support the existing transmission
line; v) several smaller underground electrical cables within the Project area; v)
improvement and maintenance of approximately 1.1 km of access road (length and
alignment to be verified during due diligence) exiting the highway (Ruta A-40 Cruce ruta
5) and within the solar facilities; vi) construction of a two meter high perimeter fence;
and vii) construction of support buildings, including offices and a temporary worker
camp.

2.3. The Project is estimated to have a 12 month construction period, and an operational life
of 25 years. The Project will employ a maximum of 500 workers during construction, 25
workers during operations, and 100 workers during decommissioning.

Figurel. General Location Map

Proyecto

Caleta Pisagua ~~
Pisagua

Caleta Junin

Caleta Mejillones del Note
Alto Caleta Buena .
3.1

Figure2. Project Location Map

IH. = INSTITUTIONAL AND REGULATORY CONTEXT

The legal and regulatory framework of Chile for the energy sector was established by the
1982 Electric Services Law. Under that framework, electricity generation, transmission
and distribution activities are carried out by the private sector. The participation of the
Government is limited to regulatory, enforcement, supervisory and subsidiary roles.
Tariffs must reflect real costs of generation, transmission and distribution to provide
accurate market signals for optimal development of the electric system. Generating
companies can commercialize energy in three markets: a) large customers at freely
negotiated prices; b) distribution companies through regulated PPAs, following a bidding
process and, c) in the spot market at a marginal cost per kilowatt-hour calculated by the
Centro de Despacho Econémico de Carga (CDEC). Priority of dispatch in the spot market
is given to the lowest marginal cost energy, thereby favoring renewable energy resources
which have no fuel costs.
3.2

3.3

3.4

3.5

41

In 2008, Chile passed a law to promote Non-Conventional Renewable Energy (NCRE).
Law 20.257 provides that companies with power generation capacity of 200MW or more
should use NCRE for at least 10% of their electricity use by 2024.

Law No. 19.300 Ministerio Secretaria General de la Presidencia sobre Bases Generales
del Medio Ambiente (9 March 1994), Articles 5-11 (except 7) allow projects determined
to have minimal environmental and social impacts to be exempt from preparing an
Estudio de Impacto Ambiental (EIA) for the project. These projects must prepare and
present a Declaracion de Impacto Ambiental (DIA).

A DIA for the Project was presented to the Comision de Evaluacion on 12 July 2012.
The Project is still in process of evaluation to obtain the Resolucion de Calificacion
Ambiental (RCA) to be issued by the Comision de Evaluacion I Region de Tarapaca.

The Project triggers the following directives of IDB’s OP-703 Environmental and
Safeguards Policy: B.2, Country Laws and Regulations; B.3, Screening and
Classification; B.4, Other Risk Factors; B.5, Environmental Assessment Requirements;
B.6., Consultations; B.7, Supervision and Compliance; B.9, Natural Habitats and Cultural
Sites; B.10, Hazardous Materials; B.11, Pollution Prevention and Abatement; and B.15,
Co-Financing Operations. The OP-102, Disclosure of Information Policy also applies for
this Project. It does not appear that the OP-765 on indigenous peoples will be triggered
for this Project; however, as known Aymara indigenous community exist in the
surrounding area, the Due Diligence will examine if indigenous peoples will be affected
in relation to the Project. Based on available information, the Project had been classified
by the Bank as a Category B operation. The significance of other risk factors (B.4), which
in this case is related to the Project’s presence in an active earthquake zone, and the
potential risk to the Project, will be assessed during due diligence. Based on available
documentation, it does not appear that the Bank’s OP-710 on involuntary resettlement
would be triggered.

IV. ENVIRONMENTAL AND SOCIAL SETTING

Based on available documentation, the solar facilities will potentially occupy a total area
of approximately 208 ha, including the substation, which will be permanently affected by
the erection of the solar panels, substation, transmission lines, offices, maintenance road
and other construction works. Based on the information included in the DIA, much of the
Project area and vicinity appears to be a natural flat desert habitat absolute desert- with
no vegetation, and no water sources except for the presence of a water body in “La
Quebrada de Tiliviche”, which is a gulch surrounded by some vegetation and possible
existence of some animals. This gulch is located 1.7km of the Project area. Due Diligence
will investigate the potential impacts to this water body in la Quebrada de Tiliviche from
4.2

4.3

4.4

4.5

4.6

the placement of the solar facilities. Some human impacts can be observed including off-
road vehicle traffic, existing transmission lines and desert roads in the Project area itself.

The Project area lies near three small populated areas: i) Hacienda Tiliviche (two
individuals), 3km northeast of the Project site; this is a family farm that provides some
livestock and crops severely affected due to lack of water resources; ii) Cruce de Pisagua,
5km south with approximately three houses and one restaurant; and iii) Pisagua that is a
small town (260 people), approximately 40km south of the Project site; this small town is
part of the Huara community that survives on fishing activities as their main source of
income. According to the DIA, preliminary studies show that there is no presence of
indigenous communities in the Project area; however, some indigenous communities
related to the Aymaras are located 7km southeast (Zapiga) and 21km (Area de Desarrollo
Indigena Jiwase Oraje) of the Project site. The Project area itself appears to be vacant,
government-owned land.

According to the available documentation, it is unclear if affected people have been
consulted on the Project. Residents in the local community will be interviewed during
the Due Diligence process to gain an understanding of the local resident’s perceptions of
the Project. Additionally, formal public consultation will be required with the local
communities before the Project could be presented to the IDB Board for approval. The
procedures implemented during this process, and the subsequent results, including land
purchase or lease agreements, will be investigated during the Due Diligence. Social
programs implemented by the Project to benefit the local community will also be
investigated.

The existing environmental documentation does not identify any protected habitats in or
near the Project area. The Due Diligence will verify that no sensitive or protected habitats
exist in the Project area. Currently, no sensitive species, flora or fauna, were identified
within the Project area during the surveys which occurred in June 2013. These results
will be verified during the Due Diligence process; additional biological surveys may be
required.

The Geoglifos de Tiliviche, a group of geoglyphs unclearly dated and preserved by the
Centro de Investigaciones del Hombre en el Desierto, are located 1.6km of the closest
Project’s area. Additionally, some historical structures that are part of the Hacienda
Tiliviche complex are found between 1.6 and 3km of the Project site. Nonetheless,
because of the nature of the Project, none of these historical sites would disturbed or
threatened during construction, operation and decommissioning stages of the Project.

An archaeological survey was conducted on the Project site and no items of cultural
heritage were observed. Typically, in Chile, a clearance must be issued by the Instituto
5.1

5.2

5.3

6.1

6.2

6.3

Nacional de Patrimonio Cultural in the form of a Certificado de Visto Bueno in order to
proceed with construction; however, a certificate has not been presented to the Bank. The
existence of such a certificate will be investigated during the Due Diligence process. It is
possible that both an additional archaeological surveys of the affected areas may be
required before any earthworks begin, and the implementation of a Chance Find
Procedure during initial excavations, if such a procedure is recommended in the RCA that
still is pending.

Vv. KEY POTENTIAL ENVIRONMENTAL AND SOCIAL IMPACTS AND
RISKS

Potential environmental impacts and risks associated with solar facilities during the
construction phase are mainly linked to the installation of the solar panels, foundations,
and transmission line as well as the substation and access roads. Main construction
impacts are: (i) habitat disturbance; (ii) soil erosion; (iii) dust generation; (iv) increased
heavy traffic; (v) loss of vegetation; and (vi) occupational health and safety hazards for
the workforce.

Once in operation, main impacts and risk associated with solar facilities are: (i) loss of
vegetation; (ii) accidental discharges of hazardous materials; (iii) community health and
safety hazards; and (iv) water consumption. Of specific importance for the Gramadal
Project might be the risk of landscape/visual impact for the Quebrada de Tiliviche since
this area encompasses a water body and the geoglyphos of Tiliviche that are considered
visitor attractions.

The Due Diligence will determine with more certainty the extent of anticipated impacts
of the Project. It is expected that the Borrower will apply mitigation measures that
correspond to best industry practices for the solar power sector.

VI. © ENVIRONMENTAL AND SOCIAL DUE DILIGENCE STRATEGY

Based on the requirements outlined in IDB’s OP-703 Environmental and Safeguards
Compliance Policy, the Team proposes that the Crucero Solar PV Power Project be
classified as a Category B.

The Bank will perform an Environmental and Social Due Diligence (“ESDD”) in order to
confirm that all of the Project’s relevant impacts and risks have been, or will be, properly
and adequately evaluated, and mitigated.

The ESDD will specifically address the following aspects:
6.4

a. Determine if additional flora and/or fauna surveys should be conducted to gather
baseline data;

b. Investigate the potential landscape/visual impacts of the Project on the Quebrada
de Tiliviche;

(a Assess potential adverse socio-economic impacts of construction activities such
as temporary, or permanent, loss of access to agricultural or grazing lands for

farmers and herders or any involuntary resettlement;

d. Investigate potential impacts on indigenous communities and verify that the
Projects is not adversely affecting indigenous communities and territories.

e Determine if the land purchase and/or lease agreements have been completed in
line with IDB policies;

f. Assess the adequacy and timely consultation and information dissemination
process with affected parties;

g. Ensure appropriate archaeological surveys have been conducted and a Chance
Find Procedure will be implemented during construction;

h. Assess the adequacy of the Traffic Plan to ensure road safety is maintained
despite the temporary increase in traffic, particularly heavy trucks and equipment through
small communities;

i. Assess the adequacy of the health and safety procedures of the company;

j. Review the Environmental and Social Management Plan (ESMP) to ensure the
avoidance, minimization, and mitigation of any potential impacts;

k. Determine if the Project has been developed and implemented in compliance with
the environmental laws and regulations of Chile;

1 Assess the Project’s compliance with IDB’s Environmental and Safeguards
Compliance Policy (OP-703) and if needed develop an Action Plan in order to resolve
any observed non-compliance.

An Environmental and Social Management Report (ESMR) will be prepared by the
Project Team as part of the ESDD to analyze the management of the environmental and
social aspects of the Project.
